NUMBER 13-21-00438-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

              IN THE INTEREST OF T.C. AND K.C., CHILDREN


                On appeal from the County Court at Law No. 5
                        of Nueces County, Texas.


                                        ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam
       This is an appeal of a final order terminating parental rights. Appellee has filed a

first motion of extension fo time to file a brief. Appellee’s brief was due on April 14, 2022.

Appellee has requested a twenty-day (20) extension to file a brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the

shortened appellate deadlines, we limit the request to one five-day extension of time

absent truly extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       This Court, having fully examined and considered appellee’s motion is of the

opinion that, in the interest of justice, appellee’s first motion for extension of time to file

his brief should be granted in part with order. The Court, however, requires strict

adherence to the briefing rules in appeals of parental termination cases, such as this

appeal, and looks with disfavor upon the delay caused by such extension requests. See

TEX. R. APP. P. 38.6; see also id. at R. 28.4.

       The Court GRANTS in part appellee’s first motion for extension of time. This

motion is GRANTED insofar as the Court will extend appellee’s deadline to file its brief to

5:00 o’clock p.m. on Monday, April 25, 2022. The Court DENIES appellee’s request for a

twenty-day (20) extension. Further motions for extension of time will not be favorably

entertained by this Court, absent extraordinary circumstances.

                                                                         PER CURIAM


Delivered and filed on the
20th day of April, 2022.




                                              2